Citation Nr: 1135401	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for mechanical low back pain.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to July 1984 and from August 1985 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  DRO hearings were scheduled and subsequently held in October 2005 and January 2008 at the Nashville RO.  The Board also notes that the appellant requested a Travel Board hearing in November 2008.  Transcripts of the hearings are of record.

This case was previously before the Board in January 2009 when it was remanded for further development.  


FINDINGS OF FACT

1.  Lumbar strain was incurred in service.

2.  The preponderance of the evidence shows that the Veteran's left knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected right ankle sprain and/or right plantar fasciitis disabilities.

3.  The preponderance of the evidence shows that the Veteran's right knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected right ankle sprain and/or right plantar fasciitis disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar strain have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A left knee disability was not incurred in or aggravated by service and is not proximately due to, or the result of, service-connected right ankle sprain and/or right plantar fasciitis disabilities.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  A right knee disability was not incurred in or aggravated by service and is not proximately due to, or the result of, service-connected right ankle sprain and/or right plantar fasciitis disabilities.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the Veteran's claims of entitlement to service connection for a left knee disability and entitlement to service connection for a right knee disability the VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2004 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims of entitlement to service connection for a left knee disability and entitlement to service connection for a right knee disability, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private treatment records from Baptist Minor Medical Center; Physiotherapy Associates; Methodist Southern Emergency Department; Dr. D.S.; Lunceford Family Health Center; Poplar Podiatry, P.C.; Memphis Orthopedic Group, including Dr. R.J.; and Regional Medical Center at Memphis, and was provided an opportunity to set forth his contentions during the hearing before the undersigned acting Veterans Law Judge.  The appellant was afforded a VA medical examination in April 2009.  

In January 2009 the Board remanded the Veteran's claims of entitlement to service connection for left and right knee disabilities for the Veteran to be afforded an appropriate VA medical examination regarding the nature, extent, and etiology of his conditions.  The Veteran was subsequently afforded a VA medical examination in April 2009 that addressed the Veteran's reports of continuity of symptomology and, after a thorough physical examination, rendered an opinion regarding the etiology of the Veteran's knee disabilities along with rationale.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the January 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); Stegall v. West, 11 Vet. App. 268 (1998).

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  Here, during the hearings, although the DROs and the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, his representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had knee disabilities related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the DROs and the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The DROs and the Veterans Law Judge specifically asked the Veteran where he received his treatment, and the Veteran responded that he received none of his treatment at the VA.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DROs and the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In view of the favorable disposition below regarding the Veteran's claim of entitlement to service connection for mechanical low back pain, the Board finds that all notification and development action necessary to render a fair decision on the service connection claim for mechanical low back pain have been accomplished.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Low Back

The Veteran seeks service connection for mechanical low back pain.  He contends that he injured his back in service in a motor vehicle accident and that his current back disorder is related to his in service injuries.

The service treatment records reveal numerous complaints of back pain and include diagnoses of low back strain and muscle strain.  These records include treatment following a motor vehicle accident in November 1987.  An X-ray taken at the time revealed a negative cervical spine.  Upon examination at separation from service in June 1992 the Veteran was not noted to have any spine disorders.

The post-service treatment records reveal complaints of low back pain and diagnoses of mechanical back pain, low back pain, muscle spasm, and sciatica beginning in June 2005.

Lay statements of record indicate that the Veteran has been taking pain medication for his back since his separation from service.  Lay statements from the Veteran's sister and brother-in-law indicate that they were informed that the Veteran had been in a serious accident and hurt his back while the Veteran was in service.  The Veteran's parents have submitted a statement that indicates that the Veteran contacted them to tell them he had been in an accident in service.  The Veteran's parents report that the Veteran had had back pain since service.

At a hearing before the undersigned Veterans Law Judge in November 2008 the Veteran reported that he had back pain ever since service and that he self-medicated to treat the pain until he sought treatment.

In December 2005 the Veteran was afforded a VA medical examination in regard to his claim of entitlement to service connection for back condition.  The Veteran reported that he was involved in a motor vehicle accident where one tank hit another in 1987 and that he has had back pain ever since.  After examination, the Veteran was diagnosed with lumbar pain syndrome with mechanical strain.  However, the examiner did not render an opinion regarding the etiology of the Veteran's back condition.  

In March 2006 the Veteran was afforded a VA medical examination in regard to his claim of entitlement to service connection for a back condition.  The Veteran reported that he was involved in a motor vehicle accident in service and that he has had back pain ever since.  After examination, the examiner diagnosed the Veteran with lumbar strain.  The examiner indicated that he was unable to say with medical certainty that the Veteran's reported in service accident caused his current lumbar spine condition.

Based on a review of the evidence, the Board finds that service connection is warranted for lumbar strain.  The service treatment records reveal that the Veteran was treated for numerous complaints of back pain and reveal diagnoses of low back strain and muscle strain.  The records also reveal treatment following a motor vehicle accident in November 1987.  The post-service treatment records reveal complaints of low back pain and diagnoses of mechanical back pain, low back pain, muscle spasm, and sciatica beginning in June 2005.  The Veteran has competently and credibly reported that he has had back problems since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's reports of continuity of symptomology are corroborated by lay statements submitted by the Veteran's sister, brother-in-law, and parents that indicate that they were informed that he had been in a serious accident in service and that the Veteran has suffered from back pain since service.  After examination in December 2005 and March 2006 the Veteran was diagnosed with lumbar pain syndrome with mechanical strain and lumbar strain, respectively.  However, neither examiner rendered an opinion regarding the etiology of the Veteran's lumbar strain.  As the Veteran was treated for back complaints in service, was involved in motor vehicle accident in service, has competently and credibly reported that he has suffered from back problems since service, and is currently diagnosed with lumbar strain, entitlement to service connection for lumbar strain is granted.

B.  Left and Right Knee

The Veteran seeks service connection for left and right knee disabilities.  The Veteran contends that he injured his knees in service in a rappelling accident and that his current knee disabilities are related to his in service injuries.

As an initial matter, the Board must consider the possibility of secondary service connection, whether or not his theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).

The service treatment records reveal that the Veteran was treated for left knee pain in September 1988; however, they do not show any complaint, diagnosis, or treatment for any right knee disability.  Upon examination at separation from service in June 1992 the Veteran was not noted to have any knee disabilities.

In March 1999 the Veteran was diagnosed with myofascial pain right greater than left knee.  The Veteran was noted to have edema in the right knee.  In April 1999 the Veteran was diagnosed with bilateral synovitis.

In a statement dated in April 2004 a friend of the Veteran states that the Veteran complained about pain in his knees and that he had to move out of his townhouse because he could not climb the stairs.

In a treatment note dated in November 2006 the Veteran was noted to have left knee mild crepitation laterally, moderate anterior lateral joint line tenderness in the left knee, and moderate lateral femoral condyle tenderness in the left knee.  The left knee had a positive patellar compression test and a positive patellar crepitation test.  The right knee revealed mild patellar femoral joint crepitation, mild crepitation laterally, moderate anterior lateral joint line tenderness, and moderate lateral femoral condyle tenderness.  The patellar compression test and patellar crepitation test were positive in the right knee.  X-rays of the knees revealed patellar tilt.  The Veteran was diagnosed with bilateral chondromalacia of patella. 

At the Board hearing, the Veteran reported that he injured his knees in a climbing accident in service and that his knees had hurt ever since.

In April 2009 the Veteran was afforded a VA medical examination.  The Veteran reported that he was injured in a rappelling accident in service.  He stated that he had pain in anterior aspect of his knees when he is walking down stairs and when he walks for long distances while working as a postman.  The severity of the pain was noted to be 8 on a scale of 1 to 10.  He takes aspirin and ibuprofen for the pain.  The Veteran was noted to have a history of swelling and popping.  There was no history of locking.  The medical history revealed that the Veteran had not had any surgery or injections and did not use an assistive device.  He stated that as a postman he has to walk and endure the pain but that he does not have any limitations.  The Veteran reported that he could walk miles at a time and that he did not have any problems with activities of daily living.  He used a brace for stability that he purchased.  The Veteran noted that he was prescribed physical therapy for his knees that helped.

After physical examination, including X-ray examination, the Veteran was diagnosed with residuals of bilateral knee contusion, bilateral knee mild degenerative joint disease, and bilateral knee chondromalacia patella.  The examiner opined that the Veteran's knee disabilities were less likely than not related to his service-connected right ankle sprain or right plantar fasciitis.  The examiner reasoned that these injuries do not have etiology associated with right and or right foot plantar fasciitis and rather were secondary to age related progression.  The examiner further opined that the Veteran's knee disabilities were less likely than not related to the Veteran's active service, including the contusion, reasoning that the Veteran's knee disabilities were more likely related to the nature aging progression.

The Board finds that entitlement to service connection for a left knee disability is not warranted.  The service treatment records reveal treatment for left knee pain.  In September 1988 the Veteran was treated for left knee pain; however, upon examination at separation from service in June 1992 the Veteran was not noted to have any knee disabilities.  The Veteran's post-service treatment records reveal that the Veteran was diagnosed with myofascial pain in the left knee in March 1999 and subsequently synovitis in April 1999.  After examination in November 2006 the Veteran was diagnosed with bilateral chondromalacia patella.  In addition, the Veteran indicates that he has had knee pain since a climbing accident in service.  

After examination in April 2009 the Veteran was diagnosed with residuals of bilateral knee contusion, bilateral knee mild degenerative joint disease, and bilateral knee chondromalacia patella.  However, the examiner rendered the opinion that the Veteran's knee disabilities were less likely than not related to the Veteran's service connected right ankle sprain or right plantar fasciitis and, rather, they were associated with age related progression.  In addition, the examiner rendered the opinion that the Veteran's knee disabilities were less likely than not related to the Veteran's active service, including the Veteran's reported contusion, providing the rational that the knee disabilities were more likely related to the nature aging process.  Although the Veteran has competently reported that his left knee disability is related to an in-service injury and that he has had knee pain since service, the Board finds that this statement is outweighed by the opinion of the medical examiner who based his opinion on his specialized training, a review of the Veteran's medical records, the results of objective testing, and the Veteran's lay report of the onset of his disability.  As the preponderance of the evidence is against a finding that the Veteran's left knee disability is related to the Veteran's active service or to the Veteran's service-connected right ankle and foot disabilities, entitlement to service connection for a left knee disability is denied.

The Board finds that service connection for a right knee disability is not warranted.  The service treatment records do not reveal any complaint, diagnosis or treatment for any right knee disability.  Upon examination at separation from service the Veteran was not noted to have any right knee disability.  The Board acknowledges that the Veteran has competently complained of right knee pain since separation from service.  The post-service treatment records reveal that he was first treated for complaints of a right knee disability in March 1999 with physical therapy and has subsequently been diagnosed with residuals of right knee contusion, right knee mild degenerative joint disease, and right knee chondromalacia patella after VA examination in April 2009.  However, the post-service treatment records do not provide any opinion regarding the etiology of the Veteran's right knee disability.

After examination in April 2009 the examiner rendered the opinion that the Veteran's right knee disability was not related to the Veteran's service-connected right ankle or foot disabilities and was not related to the Veteran's active service, including the Veteran's reported contusion in service.  The examiner provided the rationale that the knee disabilities were likely related to the progression of age.  Although the Veteran has competently reported that he has had right knee pain since a rappelling accident in service, the Board finds that the Veteran's opinion is not as probative as the one offered by the VA examiner in light of the examiner's training, the results of objective testing, and the reasoning offered by the VA examiner in support of his impressions including consideration of the Veteran's lay report of the onset of his disability.  As the preponderance of the evidence is against a finding that the Veteran's right knee disability is related to the Veteran's active service or to the Veteran's service-connected right ankle and foot disabilities, entitlement to service connection for a right knee disability is denied.


ORDER

Service connection for lumbar strain is granted.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


